Title: From James Madison to William Charles Coles Claiborne, 29 November 1806
From: Madison, James
To: Claiborne, William Charles Coles



Sir.
Dept. of State Novr. 29. 1806.

In consequence of the advices recd. from Genl. Wilkinson relating to the Military posture of things on the confines of our settlements & those of Spain, and the measures taken & contemplated by him, fresh instructions are transmitted by the Secretary at War, to that Officer; and it is thought proper that a copy of them should be communicated to you, that the views of the President may be more distinctly understood.
We have received recent information of the state of our negociations with Spain.  The tenor of the last did not preclude hopes of a favorable issue, tho’ it would be premature to draw any positive conclusions from what had passed.  Much also may possibly depend on the result of the negociations depending among the great powers of Europe.
Our information from the Mission Extraordinary to Great Britain, is also neither very late nor difinite.  The negociation had been much retarded by the illness of Mr. Fox the Secretary for Foreign Affairs, and may feel some further delatory influence at least from his death, which appears to have happened about the middle of September.  In this case also the state of the British negociations with other powers, particularly France, may have an influence on the British policy towards the United States, tho’ as yet the indications have been rather favorable.  I am &c.

James Madison.

